Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License filed by Respondent Robert B. Ellis, Jr., prior to the issuance of a formal complaint and pursuant to Bar Rule 4-227 (b). A voluntary surrender of license is tantamount to disbarment. Bar Rule 4-110 (f). In his petition, Ellis admits that in August 2004 in the United States District Court for the Middle District of Georgia, Valdosta Division, he pled guilty to violating 18 USC § 1001, a felony involving giving false statements, and that by his felony conviction, he violated Rule 8.4 (a) (2) of Rule 4-102 (d) of the Georgia Rules of Professional Conduct. A violation of Rule 8.4 (a) (2) is punishable by disbarment. The State Bar recommends that this Court accept Ellis’s petition.
Having reviewed the record, we agree with the State Bar that Ellis’s Petition for Voluntary Surrender of License, which is tantamount to disbarment pursuant to Bar Rule 4-110 (f), should be accepted. Accordingly, the name of Robert B. Ellis, Jr. is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Ellis is reminded of his duties under Bar Rule 4-219 (c).

Petition for voluntary surrender of license accepted.


All the Justices concur.